Citation Nr: 1627049	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  12-26 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1945 to May 1945.  The Veteran's spouse reported that the Veteran served on active duty from January 1945 to January 1947.
These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 simplified notice letter (SNL) issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran timely appealed.  

Jurisdiction over these matters was subsequently transferred to the RO in San Diego, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Review of the record reveals that the appellant submitted VA Form 21-22a, Appointment of Individual as Claimant's Representative in August 2012 to appoint D.D.H. as her representative pursuant to 38 C.F.R. § 14.630.  This record notes a change in the appellant's address, which is identical to the representative's.  In a January 2013 VA letter, she was advised that D.D.H. could not be recognized as her representative without additional information.  

A June 2016 Board letter informing the appellant that her appeal had been placed on the Board's docket was returned as undeliverable with a notation of "unknown person, return to sender."  Given that the January 2013 VA letter and a May 2016 letter informing her that a videoconference hearing was scheduled for June 9, 2016, was sent to the same address, it is unclear whether the appellant received the correspondence.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's spouse and notify her that she does not have a recognized representative.  She should be advised that if she desires a representative recognized by VA, she must execute a VA Form 21-22 and have it signed by the representative.

2.  Then, the RO should take appropriate steps in order to schedule the Veteran's spouse for a personal hearing with a Veterans Law Judge of the Board via video conference at the local office in accordance with her request.  The Veteran's spouse should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran's spouse withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The RO's attention is directed to a March 2012 statement that elected DRO review, in which the Veteran's spouse provided an address.

The Veteran's spouse has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




